MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO 2 OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 26, 2014, the cause upon appeal to
revise or reverse your judgment between

Judith Zaffirini, David H. Arredondo and Clarissa N. Chapa, As Co-Trustees of the Exempt Trust of Rocio
Gonzalez Guerra, Appellant

V.

Rocio G. Guerra, Appellee

No. 04-14-00436-CV and Tr. Ct. No. 2008-PB7-000016-L2

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the order of the trial
court is REVERSED, and judgment is RENDERED dissolving the temporary
injunction granted by the trial court. It is ORDERED that appellants, Judith
Zaffirini, David H. Arredondo, and Clarissa N. Chapa, as Co-Trustees of the
Exempt Trust of Rocio Gonzalez Guerra, recover their costs of this appeal
from appellee, Rocio G. Guerra.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on February 4, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00436-CV

  Judith Zaffirini, David H. Arredondo and Clarissa N. Chapa, As Co-Trustees of the Exempt
                                 Trust of Rocio Gonzalez Guerra

                                                       v.

                                             Rocio G. Guerra

       (NO. 2008-PB7-000016-L2 IN COUNTY COURT AT LAW NO 2 OF WEBB COUNTY)


TYPE OF FEE                  CHARGES          PAID          BY
MOTION FEE                          $10.00    E-PAID        ROBINSON RAMSEY
CLERK'S RECORD                    $135.00     UNKNOWN       NA
MOTION FEE                          $10.00    E-PAID        JEFFREY KNEBEL
MOTION FEE                          $10.00    E-PAID        JEFFREY KNEBEL
MOTION FEE                          $10.00    E-PAID        JEFFREY KNEBEL
CLERK'S RECORD                    $100.00     PAID          NA
MOTION FEE                          $10.00    E-PAID        JEFFREY KNEBEL
MOTION FEE                          $10.00    E-PAID        ROBINSON RAMSEY
REPORTER'S RECORD                $5,532.00    PAID
CLERK'S RECORD                      $95.00    UNKNOWN
CLERK'S RECORD                    $477.00     NOT PAID      PENDING PAYMENT SUBMITTED WITH APPEAL TRIAL
                                                            COURT CASE NUBMER 04-14-00438-CV
MOTION FEE                         $10.00     E-PAID
STATEWIDE EFILING FEE              $20.00     E-PAID        ROBINSON RAMSEY
INDIGENT                           $25.00     E-PAID        ROBINSON RAMSEY
SUPREME COURT CHAPTER 51
FEE                                $50.00     E-PAID        ROBINSON RAMSEY
FILING                            $100.00     E-PAID        ROBINSON RAMSEY


     Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: $477.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this February 4, 2015.

                                            KEITH E. HOTTLE, CLERK


                                            ____________________________
                                            Cynthia A. Martinez
                                            Deputy Clerk, Ext. 53853